Citation Nr: 1631587	
Decision Date: 08/09/16    Archive Date: 08/12/16

DOCKET NO.  13-15 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for coronary artery disease prior to March 20, 2012.

2.  Entitlement to service connection for an effective date prior to August 31, 2010 for the grant of service connection for coronary artery disease.

3.  Entitlement to an effective date prior to July 13, 2011 for the grant of a total rating for compensation purposes based on unemployability due to service-connected disabilities (TDIU).

4.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION


The Veteran served on active duty in the Marine Corps from July 1965 to July 1974 and in the Army from December 1975 to August 1985.  

This appeal to the Board of Veterans' Appeals (Board) is from February and June 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In January 2016, the Veteran offered testimony during a videoconference hearing held before the undersigned.  A transcript of this hearing is of record.

In his May 2013 substantive appeal, the Veteran stated that he previously raised a claim for erectile dysfunction that was never adjudicated.  As this issue has not been addressed by the AOJ, the Board does not have jurisdiction over it and it is referred for appropriate action.

In a January 2016 statement, the Veteran stated that he submitted a claim in 1994 that was not adjudicated and that he was notified the RO could not proceed with the claim since service records could not be found.  The record shows the RO received a dental claim in January 1994 and that a July 1994 development record shows he was notified that action could not be completed because service records could not be found.  See January 1994 VA 21-4138 and July 1994 MAP-D Development Letter.  However, a November 1994 rating decision shows the claim was adjudicated and denied, so no pending claim exists.  

In this statement, the Veteran also asserts there was clear and unmistakable error (CUE) in the 1985 decision.  This matter will not be referred to the RO since, to be considered a CUE claim, it must be alleged with some degree of specificity as to what the error is.  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for hypertension, a higher rating for coronary artery disease, and an earlier effective date for a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran served in Vietnam during his first period of service, so he presumed to have been exposed to Agent Orange.

2.  Coronary artery disease was diagnosed in 2006.

3.  Ischemic heart disease, to include coronary artery disease, was added to the list of diseases subject to service connection of a presumptive basis, effective August 31, 2010. 

4.  An initial claim for service connection for ischemic heart disease was received in June 2011.


CONCLUSION OF LAW

The criteria for entitlement to an effective date earlier than August 31, 2010, for the award of a TDIU rating have not been met.  38 U.S.C.A. §§ 1155, 5101, 5110 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).

The duty to notify has been met.  See June 2005 and May2012 VCAA/DTA letters.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances . . . it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

In addition, the duty to assist a claimant in the development of his case has been satisfied regarding this appeal.  Various records were obtained and considered in conjunction with the underlying claim.  Further, the Veteran had the opportunity to present evidence and argument in support of the claim.  Nothing indicates that he identified the existence of any relevant evidence that has not been obtained or requested.  Moreover, the issue on appeal is not whether the Veteran is entitled to such benefits, but the effective date of thereof.  The Board notes, as a general rule, adjudication of a claim for an earlier effective date is based upon evidence already in the claims folder; the resolution of the claim depends upon when certain documents were either received by VA or promulgated to the claimant.

Hence, all necessary notification and development has been accomplished, and no further notice or assistance is required to fulfill VA's obligations concerning the development of the claims decided herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Legal Criteria and Analysis

Generally, the effective date for an award of service connection and disability compensation is the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).

If the award of compensation is due to a liberalizing change in the law or an administrative issue, the effective date of the award shall be fixed in accordance with the facts, but shall not be earlier than the date of the change in the law.  See 38 U.S.C.A. § 5110(g); 38 C.F.R. §§ 3.400(p), 3.114(a).  To be eligible for a retroactive payment under these provisions, the evidence must show that the claimant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue and that such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement.  These provisions apply to original and reopened claims, as well as claims for increase.  Id.; see also McCay v. Brown, 9 Vet. App. 183, 188 (1996), aff'd, 106 F.3d 1577, 1581 (Fed. Cir. 1997).

If a claim is reviewed on the initiative of VA within 1 year from the effective date of the law or VA issue, or at the request of a claimant received within 1 year from that date, benefits may be authorized from the effective date of the law or VA issue.  38 C.F.R. § 3.114(a)(1) (2015).  If a claim is reviewed on the initiative of VA more than 1 year after the effective date of the law or VA issue, benefits may be authorized for a period of 1 year prior to the date of administrative determination of entitlement.  38 C.F.R. § 3.114(a)(2) (2015).  If a claim is reviewed at the request of the claimant more than 1 year after the effective date of the law or VA issue, benefits may be authorized for a period of 1 year prior to the date of receipt of such request.  38 C.F.R. § 3.114(a)(3) (2015).

An application for VA compensation must generally be a specific claim in the form prescribed by the Secretary, i.e., VA Form 21-526. 38 U.S.C.A. § 5101(a) (West 2014); 38 C.F.R. § 3.151(a) (2015).  However, any communication received from the claimant (or specified individuals) that indicates an intent to apply for one or more VA benefits, and identifies the benefit sought, may be considered an informal claim. 38 C.F.R. § 3.155(a) (2015).  The words "claim" and "application" are defined as a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2015).

Effective on and after March 24, 2015, VA updated the regulations concerning the filing of claims.  79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 C.F.R. Parts 3, 19, and 20 (2015)).  In part, the Department replaced the informal/formal claims process with a standardized and more formal process.  See 79 Fed. Reg. at 57,663-64; see also 38 C.F.R. § 3.155 (2015).  As a result of the rulemaking, a complete claim on an application form is required for all types of claims.  38 C.F.R. § 3.155(d).  As these new regulations only became effective as of March 24, 2015, the do not apply to the current appeal.

VA has also promulgated special rules for the effective dates for the grant of presumptive service connection based on exposure to herbicides, pursuant to orders of a United States District Court in the class action of Nehmer v. United States Department of Veterans Affairs.  38 C.F.R. § 3.816 (2015); see also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d. 117 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).

The RO assigned an effective date of August 31, 2010 for the grant of the service connection based on the date ischemic heart disease was added to the list of disabilities presumed to be related to herbicide exposure in Vietnam.

The Veteran contends he is entitled to an earlier effective date based on the holding in Nehmer.

The Veteran in this case is considered a Nehmer class member since he served in Vietnam and has a diagnosis of coronary artery disease, which is considered ischemic heart disease.  See 38 C.F.R. § 3.816(b).  However, he is not eligible for an earlier effective date prior to August 31, 2010 for the award of service connection for ischemic heart disease under such provisions. 

38 C.F.R. § 3.816(c)(1) provides that if VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985 and May 3, 1989, the effective date of the award will be the later of the date VA received the claim on which the prior denial was based or the date the disability arose, except as otherwise provided in paragraph (c)(3) of this section.  A prior decision will be construed as having denied compensation for the same disease if the prior decision denied compensation for a disease that may reasonably be construed as the same covered herbicide disease for which compensation has been awarded.  Minor differences in the terminology used in the prior decision will not preclude a finding, based on the record at the time of the prior decision, that the prior decision denied compensation for the same covered herbicide disease.  

The record shows that the Veteran did not file a claim for ischemic heart disease prior to June 2011.  Although he did file a claim for service connection for heart disorders in August 1985, the specific disorders identified were mitral valve prolapse and tachycardia, which had been previously diagnosed in service.  There was no finding of coronary artery disease in service or on the subsequent VA examination dated in March 1986.  See VA Examination received December 1985.  Thus, a claim was neither received nor diagnosed for coronary artery disease.

The Veteran assertions imply that the VA examiner's diagnosis of organic heart disease that was noted on the VA examination was never adjudicated and that this somehow may be related to his coronary artery disease even though it was not diagnosed as ischemic heart disease.  According to his testimony, the examiner did not have all of the Veteran's records and it had not been properly developed, and that Nehmer's intent was to presumptively service connect heart conditions that existed but not diagnosed and not rated.  See pages 5 and 6 of Hearing Testimony.  

First, the Board will address the incomplete record.  The March 1986 examiner acknowledged that a portion of the Veteran's medical records were reviewed, which suggested not all of the records were available.  Regardless of whether all prior records were present, evidence of a current disability is generally based on a contemporaneous examination or records pertinent to the appeal period more so than past records.  Since the Veteran had recently separated from service, findings of a current disability were dependent upon the findings of the VA examination.  The past records were not necessary integral in determining if a current disorder exists.  A case in point is that the Veteran had a history of mitral valve prolapse in his service treatment records, but the March 1986 VA examination found no evidence of the disorder, and the claim was eventually denied on the basis that there was no current disability.  Furthermore, the Board has reviewed the complete records and finds there was no diagnosis of coronary artery disease at the time the claim was decided in 1985.

Service treatment records also show he had cardiac workups in service due to his heart symptoms that included a January 1985 EKG, March 1985 echocardiogram, and Holter monitor.  There was no diagnosis of coronary artery disease.  See pages 15 and 37 of STRs - Medical received October 1985. 

The March 1986 VA examination included chest X-rays, echocardiogram, and electrocardiogram, none of which revealed coronary artery disease so no diagnosis was made.  

In light of these records, there was no diagnosis of coronary artery disease made in service or on the March 1986 VA examination.  

Although the Veteran contends the organic heart disease noted is related to his coronary artery disease, as a layperson, he is not competent to make a medication determination such as this.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  38 C.F.R. § 3.816(c)(1) takes into account for minor differences in diagnoses when determining if the disorder previously denied is the same covered presumptive disease.  Here, there is no medical evidence that any diagnosis made in 1986 can in any way can be construed as being coronary artery disease.  The subsequent medical evidence also shows that coronary artery disease did not develop until many years later.  Reference is again made to records showing a diagnosis of coronary artery disease in 2006.

Secondly, the Veteran's understanding of the Nehmer case is inaccurate since it requires that there must be a previous denial for a covered herbicide disease that was either diagnosed or reasonably construed as the same covered disease.  As noted, coronary artery disease was not previously denied.   

As noted, there is also no evidence that a claim for coronary artery disease was received prior to June 2011.

In sum, an effective date earlier than August 31, 2010, for the grant of service connection for coronary heart disease is not warranted.


ORDER

An effective date prior to August 31, 2010 for the grant of service connection is denied.


REMAND

Regarding the rating for the Veteran's coronary artery disease, the Veteran contends that the June 2011 DBQ questionnaire shows that the criteria for a 60 percent rating were met.  

The Board notes that the METs noted on the June 2011 report and a later VA examination in October 2011 are in agreement that the interview-based test indicated >3-5 METs, which is consistent with activities such as light yard work, mowing lawn, and brisk walking, and met the criteria for a 60 percent rating.  The only difference is that the VA examiner stated that 30 percent of the METs level was attributable to osteoarthritis of the spine.  Although the RO interpreted this as showing the criteria was not met for a 60 percent rating, no medical professional has actually commented on whether or not the 30 percent apportionment to osteoarthritis would lower the overall METs level attributed to the coronary artery disease to the point the criteria for a 60 percent are not met.  A medical opinion is needed.

Since the rating of the Veteran's coronary artery disease is being remanded, the effective date for TDIU is inextricably intertwined since a higher rating could substantially impact whether an earlier effective date is warranted for TDIU.   See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  The Board must, therefore, defer making a decision on this matter until the increased rating claim is readjudicated.

During the January 2016 hearing, the Veteran asserted that a VA examiner linked his hypertension to service, and that this should have been considered in the original claim he filed in 1985.  Without addressing whether there is merit to this assertion, the Board notes that service connection for hypertension was eventually adjudicated and denied in a May 2013 rating decision.  Since the Veteran did include mention of hypertension in the May 2013 substantive appeal, his statement should have been construed liberally as a notice of disagreement regarding the denial of the claim.  A statement of the case (SOC) should have been issued for this issue, but has not.

Under Manlincon v. West, 12 Vet. App. 238, 240 (1999), the Board must instruct the AOJ that this issue remains pending in appellate status (see 38 C.F.R. § 3.160(c)) and require further action.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 19.26.  In this regard, it is noteworthy that this claim will only be before the Board if the Veteran files a timely substantive appeal. 


Accordingly, the case is REMANDED for the following action:

1.  Issue an SOC to the Veteran and his representative addressing the matter of entitlement to service connection for hypertension.  They must be advised of the time limit for filing a substantive appeal.  Then, only if the appeal is timely perfected, this issue should to be returned to the Board for further appellate consideration.

2.  Make the Veteran's electronic claims file available to a clinician experienced in cardiology for review.  An indication that this was completed must be noted in the report.

After a review of the record with particular attention directed toward the METs findings noted on June and October 2011evaluations, comment on what the Veteran's METs level were based strictly on his cardiac disabilities.  Please note the October 2011 examiner attributed 30 percent of the findings to osteoarthritis, which does not show how this would influence the actual METs level absent the osteoarthritis.  

An explanation of all opinions offered must be provided.  If the clinician is unable to estimate without resorting to speculation then he or she must indicate this and offer an explanation as to why an estimate cannot be provided.

3.  Then, readjudicate the claim for a higher rating for the Veteran's coronary artery disease prior to March 20, 2012, and the claim for an effective date earlier than July 13, 2011, for the grant of a TDIU.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


